DETAILED RESTRICTION ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Restriction Requirement
01.	Applicants are required to elect under 35 U.S.C. § 121, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species:
Species A1:	An embodiment wherein the transducer is circular shaped, as for example, described with respect described with respect to FIGs. 3 or 4. 
Species A2:	An embodiment wherein the transducer is hexagonal, as for example, described with respect described with respect to FIGs. 10 or 11. 
If A1 is elected, then Applicants are required to elect under 35 U.S.C. § 121, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species:
Species B1:	An embodiment described with respect to FIGs. 1 and 3. 
Species B2:	An embodiment described with respect to FIGs. 2 and 4. 
If B2 is elected, then Applicants are required to elect under 35 U.S.C. § 121, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species:
Species C1:	An embodiment described with respect to FIG. 6. 
Species C2:	An embodiment described with respect to FIG. 7. 
If C2 is elected, then Applicants are required to elect under 35 U.S.C. § 121, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species:
Species D1:	An embodiment described with respect to FIG. 8B. 
Species D2:	An embodiment described with respect to FIG. 8B. 
If A2 is elected, then Applicants are required to elect under 35 U.S.C. § 121, for prosecution on the merits if no generic claim is finally held to be allowable, one of the following distinct species:
Species E1:	An embodiment described with respect to FIG. 10. 
Species E2:	An embodiment described with respect to FIG. 11. 
Applicants' Representative may interview Examiner to determine whether a proposed election would be a proper, responsive reply. 
For examination purposes, restricting the above identified Species, from each other, is proper because: (1) these Species are "independent" or "distinct" for the reasons given below; and (2) "[t]here would be a serious burden on … examin[ation] if restriction is not required." See, M.P.E.P. § 803I; see M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Two species are "distinct" if the following can be shown: that they include features that are mutually exclusive, wherein a first species discloses a feature not disclosed for the second species and the second species discloses a feature not disclosed for the first species. See M.P.E.P. §§ 806.04(b), 806.04(f), and 806.04(h).
In the instant case, these Species are "distinct" because they have mutually exclusive characteristics (as shown in the figures of the embodiments and explained by the text associated with the embodiments; for example, a circular shaped transducer and a hexagonal transducer are mutually exclusive on their face). See, for example, M.P.E.P. § 806.04(f) stating that "a requirement for restriction to a single species[, between "two or more species,"] may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first." (underlined herein for emphasis) 
Furthermore, these Species are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
Additionally, in the instant case, "[t]here would be a serious burden on … examin[ation] if restriction is not required" because searching for the mutually exclusive characteristics of these Species requires using different queries to search for prior art references directed to the mutually exclusive characteristics/features of these Species. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]," and noting that "employing different search queries" is one way to show "[a] different field of search," which shows "serious burden on … examin[ation]"). And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02. Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, it is proper to restrict the above Species from each other.
02.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	specifically elect an overall specific species (for example: ONE AND ONLY ONE OF: A1B1,  A1B2C1, A1B2C2D1, …, A2E1, and A2E2), from the above identified Species of for prosecution on the merits (see, e.g., 37 CFR 1.143);
2.	identify ALL reply including (amended AND non-amended AND added/new) claims generically reading on BOTH the elected Species AND on a non-elected Species (see, e.g., M.P.E.P. § 809.02(a)); AND 
3.	identify ALL reply including (amended AND non-amended AND added/new) claims added claims specifically reading ONLY on the elected Species (see, e.g., M.P.E.P. § 809.02(a)).
For every claim added with a reply subsequent to the electing reply, Applicants should indicate: (1) whether the added claim generically reads on BOTH the elected Species AND on a non-elected Species; OR (2) whether the added claim specifically reads ONLY on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicants must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
If Applicants traverse on the ground that the Species are not "distinct," then Applicants MUST identify evidence now of record, or submit evidence, showing the Species are obvious variants or clearly admit on the record that this is the case. If Applicants provide such evidence or admission and the Examiner finds one of the Species unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other Species. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b). 
To comply with 37 CFR 1.48(b), Applicants must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered ONLY if the pending withdrawn claim(s):
1.	depend from the allowed generic claim, or
2.	otherwise require all the limitations of the allowed generic claim.
Claims withdrawn as directed to a non-elected Species, AND that are not commensurate in scope with an allowable claim directed to an elected Species, WILL NOT be rejoined. See M.P.E.P. § 821.04(b).
Invitation to Interview Examiner to Avoid Filing a Non-Intentional, Non-Responsive Reply 
03.	Examiner notes the option of an interview BEFORE filing a Response to the Restriction Requirement—this might avoid the filing being non-responsive, especially if the Response is to include amendments to the claims.
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or an earlier communication on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814